IN THE
TENTH COURT OF
APPEALS










 

No. 10-05-00061-CR
No.
10-05-00062-CR
No.
10-05-00064-CR
 
Tanequa Meekins,
                                                                      Appellant
 v.
 
The State of Texas,
                                                                      Appellee
 
 

From the 367th District Court
Denton County, Texas
Trial Court # F-2003-0825-E
Trial
Court # F-2003-0826-E
Trial
Court # F-2003-0827-E
 

MEMORANDUM Opinion

 




          Tanequa
Meekins filed notices withdrawing her appeals from her three convictions for
injury to a child.  See Tex. R. App. P.
42.2(a).
          Duplicate
copies of these notices have been sent to the trial court clerk.  Id.
          Accordingly,
these appeals are dismissed.
 
                                                                   TOM
GRAY
                                                                   Chief
Justice
Before
Chief Justice Gray,
          Justice Vance, and
          Justice Reyna
Appeals
dismissed
Opinion
delivered and filed April 20, 2005
Do
not publish
[CR25]